Upon the application of S.M. Sim and W.D. Stewart, as depositor and stockholder, respectively, of the Cashmere State Bank, the superior court for Thurston county issued an order requiring the state supervisor of banking to show cause why the supervisor should not be prohibited from applying to the Reconstruction Finance Corporation for a loan and pledging the assets of the Cashmere State Bank to secure payment of that loan. A hearing was had, and judgment entered dismissing the application for a permanent restraining order. Relators duly filed their petition in this court seeking the issuance of a writ of certiorari to review that judgment.
In conformity to the opinion in In re Cashmere State Bank,ante p. 258, 13 P.2d 892, in which is discussed the same question of law raised in the case at bar, the judgment is affirmed.